DETAILED ACTION

The following is a non-final office action is response to communications received on 12/08/2021.  Claims 113-119, 121, 123-130 & 133-136 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.  
On page 7, applicant argues that White fails to teach that the articular layer (330) is bioresorbable.  The examiner respectfully disagrees.  As discussed in the previous 
Further, applicant argues that none of the cited references is capable of teaching the claims as currently amended.  The examiner respectfully disagrees.  A new ground(s) of rejection is made infra in view of White and Shohat addressing all of the claim limitations as necessitated by amendment.  
Any further arguments are moot as they do not apply to any of the references as being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 124 & 126 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 124 requires that the covering is bioresorbable.  The bioresorbable covering is already recited in claim 113 and thus fails to further limit the independent claim.  Claim 126 requires that the covering is non-bioresorbable.  As claim 113 non-bioresorbable limitation fails to include all the limitations of independent claim 113.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 113-119, 121, 124, 126 & 133-136 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 8,298,289).

    PNG
    media_image1.png
    314
    383
    media_image1.png
    Greyscale

Regarding Claim 113, White teaches an apparatus comprising a joint spacer (300) for treatment of a joint of a human subject (Col 8: lines 7-21), the joint spacer comprising: a bioresorbable structure (Col 12: lines 27-41) having a plurality of struts (440C) defining a plurality of openings (shown as the spaces between braids), the bioresorbable structure having compressed and expanded configurations (Col 8: lines 57-59); and a covering (i.e., layer 330 in addition to the therapeutic covering taught in Col 13: lines 34-62) that covers an external surface of the bioresorbable structure (Fig 3A-3E), wherein the joint spacer is configured to be inserted into a space of the joint (Col 8: lines 7-21), and is shaped, when the bioresorbable structure is in the expanded configuration, to provide mechanical support to the joint (Col 9: lines 28-30) until the bioresorbable structure resorbs into a body of the subject, wherein the covering is bioresorbable (i.e. the therapeutic agent), the covering and the bioresorbable structure being configured to resorb into the body of the subject at different times.  The examiner notes that the biomaterials of the bioresorbable structure as taught by White (e.g., HA, PGA, PLA, PLGA, PDS and the like), would inherently absorb at different times than the bioresorbable covering as taught by White (e.g., steroids, antibiotics, gold, etc.).
 
Regarding Claim 114, White teaches wherein the covering (330) is fluid-permeable and blood-permeable (Col 13: lines 15-25).  
Regarding Claim 115, White teaches wherein the covering is tissue-permeable (Col 13: lines 15-25).    
Regarding Claim 116, White teaches wherein the covering defines a non-tubular lumen (Figs 6B-6K and Col 16: lines 33-37) therethrough when the joint spacer is unconstrained and the bioresorbable structure is in the expanded configuration, at least immediately upon placement within the joint.  
Regarding Claim 117, White teaches wherein the covering is sachet-shaped (Figs 3A-3G) at least immediately upon placement within the joint.  
Regarding Claim 118, White teaches wherein the covering is rectangular (Col 15: lines 50-52) at least immediately upon placement within the joint.  
Regarding Claim 119, White teaches wherein the apparatus further comprises a delivery tube (Col 8: lines 40-44), in which the joint spacer is removably disposed for delivery in a radially-compressed configuration with a central longitudinal axis thereof parallel to a longitudinal axis of the delivery tube (Col 8: lines 57-59).
Regarding Claim 121, White teaches wherein the bioresorbable structure is a stent shaped generally as an elliptical cylinder (Figs 2, 3, 6 & 7), and wherein the length of the major axis of the elliptical cylinder equals at least 200% of the length of the minor axis of the elliptical cylinder when the bioresorbable structure is in the expanded configuration (Figs 2, 3, 6 & 7).  
Regarding Claim 124, White teaches wherein the covering is bioresorbable (Col 12: lines 27-41).
Regarding Claim 126, White teaches wherein the covering is non-bioresorbable (Col 12: lines 27-41).
Regarding Claims 133-136, White teaches the invention and method of implantation of the device set forth in claims 113-119, 121 & 124-126.  Further, White teaches (1) wherein the device could be customized in order to treat any number of joints including the gleno-humeral joint of the shoulder (Col 8: lines 11-17 and (Col 27: lines 41-53), and (2) wherein the plurality of struts (440c) defines any of a circular (Fig 6A), elliptical (Fig 6F) and oval cross-section, and the plurality of struts define a plurality of openings (shown) around the cross-section.
Claim 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 8,298,289) in view of Shohat (US 2011/0295379).
Regarding Claim 123, as set forth supra, White discloses the invention substantially as claimed.  However, White does not specifically disclose wherein the bioresorbable structure is configured to resorb into the body of the subject between 3 and 36 months after placement in the joint.  
Shohat teaches a joint spacer (340/350) in the same field of endeavor. Said joint spacer is for treatment of a joint of a human subject, the joint spacer comprising: a bioresorbable structure [0064] having compressed and expanded configurations; and a covering [0090] that covers an external surface of the structure, wherein the joint spacer is configured to be inserted into a space of the joint [0061], and is shaped, when the bioresorbable structure is in the expanded configuration, to provide mechanical support to the joint until the bioresorbable structure resorbs into a body of the subject.  Further, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the bioresorbable material/structure of the White device to resorb into the body of the subject between 3 and 36 months after placement in the joint, as taught by Shohat, in order to provide initial mechanical joint support followed by at a later time by the absorption of the device after healing is complete.
Claims 127-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 8,298,289) in view of Shohat et al. (US 2013/0116794).
Regarding Claims 127-130, White discloses the invention and method of implantation of the device set forth in claims 113-119, 121 & 124-126.  Further, White teaches: (1) wherein the device could be customized in order to treat any number of joints including the shoulder joint (Col 8: lines 11-17), and (2) wherein the plurality of struts (440c) defines any of a circular (Fig 6A), elliptical (Fig 6E) and oval cross-section, and the plurality of struts define a plurality of openings (shown) around the cross-section.
However, White does not specifically disclose wherein the joint spacer is a subacromial spacer, and wherein inserting the joint spacer comprises inserting the subacromial spacer into a subacromial space of a shoulder joint.  
Shohat teaches an implant spacer device for treatment of the shoulder and subacromial area [0025]-[0027]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of the White device in the construction and implantation of a subacromial device, as taught by Shohat, in order to treat the subacromial space.

Allowable Subject Matter
Claim 125 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  White, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Specifically, White fails to teach wherein the bioresorbable structure resorbs into the body of the subject before the bioresorbable covering resorbs into the body of the subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dutoit et al. (US 2007/0093899) teaches an apparatus comprising a joint spacer (Figs 10-11) for treatment of a joint of a human subject, the joint spacer comprising: a bioresorbable ([0058] teaches TCP) structure (100) having a plurality of struts (Fig 11) defining a plurality of openings (Fig 11), the bioresorbable structure having compressed and expanded configurations [0060]; and a covering ([0058] teaches a biodegradable 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774